Exhibit 10.66

 

May 2, 2007

 

 

Michael K. Inouye

 

Dear Michael:

On behalf of the Company's Board of Directors, I am pleased to make you an offer
to join the Company as its Senior Vice President of Corporate and Commercial
Development. The purpose of this letter is to set forth the terms of your
proposed employment with the Company, including your compensation level and
benefit entitlements.

1. Employment and Duties.

A. The Company will employ you as Senior Vice President of Corporate and
Commercial Development, on or about May 7, 2007, and you will accordingly make
yourself available on a full-time basis to assume that position on or before
such date. In that position, you will report directly to the President & CEO,
although this is subject to change at the discretion of the Board of Directors.

B. You will perform the duties inherent in your position in good faith and to
the best of your ability and will render all services which may be reasonably
required of you in such position. While you are employed with the company, you
will devote your full time and effort to the business and affairs of the
Company. Your principal place of operations will be at the Company's offices
located in Sunnyvale, California.

--------------------------------------------------------------------------------

C. Upon the commencement of your services as Senior Vice President of Corporate
and Commercial Development, the Company will enter into an Executive Severance
Benefit Agreement (the "change of control" agreement) that has been made
available to Executive Officers of the Company.

2. Compensation.

A. Your initial base salary will be at the rate of $300,000 per year. Your base
salary will be subject to adjustment by the Company's Board of Directors on an
annual basis. You will also be eligible for participation in the Executive Bonus
Plan subject to awards based on approval by the Company's Board of Directors.

B. Your base salary will be paid at periodic intervals in accordance with the
Company's payroll practices for salaried employees.

C. The Company will deduct and withhold, from the base salary and bonuses
payable to you hereunder, any and all applicable Federal, state and local income
and employment withholding taxes and any other amounts required to be deducted
or withheld by the Company under applicable statute or regulation.

3. Employee Stock Options. As soon as possible after you join the Company as
Senior Vice President of Corporate and Commercial Development, you will be
granted a stock option to purchase 160,000 shares of Pharmacyclics Common Stock.
The option will have an exercise price equal to 100% of the fair market value of
the Pharmacyclics Common Stock on the grant date and will have a maximum term of
10 years, subject to earlier termination upon your cessation of employment with
the Company. The option will become exercisable as follows: the option will
become exercisable for 40,000 shares upon completion of one year of service
after your date of hire, the option will become exercisable for the remaining
120,000 shares in a series of 36 equal successive monthly installments upon
completion of each month of service thereafter. All vesting under your option
will cease upon your termination of employment. The remaining terms and
conditions of your option will be in accordance with the standard provisions
utilized for stock option grants under the Company's Stock Option Plan.

4. Expense Reimbursement. You will be entitled to reimbursement from the Company
for all customary, ordinary and necessary business expenses incurred by you in
the performance of your duties hereunder, provided you furnish the Company with
vouchers, receipts and other details of such expenses within thirty (30) days
after they are incurred.

5. Fringe Benefits. You will be eligible to participate in any group life
insurance plan, group medical and/or dental insurance plan, accidental death and
dismemberment plan, short-term disability program and other employee benefit
plans, including the Section 401(k) plan and the Employee Stock Purchase Plan,
which are made available to executive officers of the Company and for which you
otherwise qualify.

6. Vacation. You will accrue paid vacation benefits in accordance with Company
policy in effect for executive officers. In addition, you will be provided with
an initial grant of 20 days vacation as part of this employment offer.

--------------------------------------------------------------------------------

7. Restrictive Covenants. During the period of service as Senior Vice President
of Corporate Development and Commercial Operations:

(i) you will devote your full working time and effort to the performance of your
duties; and

(ii) except as approved by the President & CEO you will not directly or
indirectly, whether for your own account or as an employee, consultant or
advisor, provide services to any business enterprise other than the Company. It
is understood that you will continue in your position as a Director of
Pharmasset, Inc and will be permitted to fulfill your obligations to that
company as reasonably required.

However, you will have the right to perform such incidental services as are
necessary in connection with (a) your private passive investments, (b) your
charitable or community activities, and (c) your participation in trade or
professional organizations, but only to the extent such incidental services do
not interfere with the performance of your services.

8. Proprietary Information. Upon the commencement of your services as Senior
Vice President of Corporate Development and Commercial Operations, you will sign
and deliver to the Company the standard-form Proprietary Information and
Inventions Agreement required of all key employees of the Company.

9. Termination of Employment: Salary Continuation.

A. Your employment pursuant to this agreement will be entirely at will.



B. The Company may terminate your employment under this agreement at any time
for any reason, with or without cause (as defined below), by providing you with
at least thirty (30) days prior written notice. However, such notice requirement
will not apply to the termination of your employment for cause pursuant to
subparagraph D below.

C. You may terminate your employment under this agreement at any time for any
reason upon thirty (30) days prior written notice to the Company.

D. The Company may at any time, upon written notice, terminate your employment
hereunder for cause. Such termination will be effective immediately upon such
notice.

For purposes of this agreement, your employment with the Company will be deemed
to have been involuntarily terminated for cause if your services are terminated
by the Company for one or more of the following reasons:

--------------------------------------------------------------------------------

(i) acts of fraud or embezzlement or other intentional misconduct which
adversely affects the Company's business, or

(ii) failure to correct any material deficiency in the performance of your
services as Senior Vice President of Corporate Development and Commercial
Operations within thirty (30) after written notification of such deficiency from
the Board, or

(iii) misappropriation or unauthorized disclosure or use of the Company's
proprietary information.

Please indicate your acceptance of the foregoing provisions of this employment
agreement by signing the enclosed copy of this agreement and returning it to the
Company.

 

Very truly yours,

PHARMACYCLICS, INC.

By: /s/ Richard Miller
       Richard Miller
       Title: President and Chief Executive Officer

 

 

ACCEPTED BY AND AGREED TO

Signature: /s/ Michael Inouye
                   Michael Inouye

Dated:May 2, 2007